Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1–3 and 7–11 in the reply filed on August 3, 2021, is acknowledged.  Claims 4–6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being nonelected, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–3 and 7–11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0160412 to Peng et al. in view of U.S. Patent Application Publication No. 2005/0179844 to Roosendaal et al.
	Regarding Claim 1, it would have been obvious to combine the teachings of Peng and Roosendaal, where Peng teaches an electrode configuration (e.g., Figs. 7, 8, and 10) and Roosendaal teaches that such an electrode configuration may be designed with an outer electrode strip 26 connecting ends of electrode portions together (e.g., Figs. 3–7, paragraph [0027]), to include such an outer electrode strip on the electrodes of Peng, parallel to the extending direction of the electrodes and connecting outermost 
	Regarding Claim 2, the combination of Peng and Roosendaal would have rendered obvious wherein: the width of the first hollow hole and the width of the second hollow hole in each of the hollow portions are different; and the width of the first electrode block and the width of the second electrode block in each of the electrode portions are the same (e.g., Fig. 10 of Peng; Fig. 5b of Roosendaal).
	Regarding Claim 3, the combination of Peng and Roosendaal would have rendered obvious wherein: the width of the first hollow hole of one of the adjacent hollow portions is equal to the width of the second hollow hole of the other of the adjacent hollow portions; the width of the second hollow hole of one of the adjacent hollow portions is equal to the width of the first hollow hole of the other of the adjacent hollow portions.
	Regarding Claim 7, the combination of Peng and Roosendaal would have rendered obvious wherein: the hollow portions comprise a first hollow section and a second hollow section, and each of the first hollow section and the second hollow section comprises the first hollow hole and the second hollow hole (e.g., Fig. 7(B) of Peng, as modified by Roosendaal); both the first hollow hole and the second hollow hole in the first hollow section extend in a second direction; both the first hollow hole and the second hollow hole in the second hollow section extend in a third direction; and the first hollow hole of one of the first hollow section and the second hollow section is connected to the second hollow hole of the other of the first hollow section and the 
	Regarding Claim 8, the combination of Peng and Roosendaal would have rendered obvious wherein an angle between the second direction and the third direction is a right angle or an obtuse angle (e.g., Fig. 10 of Peng); and an angle between the second direction and the first direction equals to an angle between the third direction and the first direction (e.g., Fig. 10 of Peng).
	Regarding Claim 9, the combination of Peng and Roosendaal would have rendered obvious wherein: a sum of the width of each first hollow hole and the width of the first electrode block adjacent to the first hollow hole and a sum of the width of each second hollow hole and the width of the second electrode block adjacent to the second hollow hole is 5 μm to 10 μm (where the specific widths are not disclosed, but selecting an appropriate width based on display resolution and other known factors would have been obvious to and within the level of skill of an ordinary artisan at the time of effective filing).

	Regarding Claim 10, the combination of Peng and Roosendaal would have rendered obvious an array substrate, comprising: a base substrate (e.g., 101, Fig. 1 of Peng) and sub-pixel units distributed on the base substrate in an array (e.g., Fig. 7(B) of Peng), each of the sub-pixel units comprising a common electrode (7022 of Peng) and a pixel electrode (7021 of Peng) insulated from each other, at least one of the common electrode and the pixel electrode is an electrode structure, wherein: the electrode structure has a plurality of hollow portions arranged at intervals in a first direction (e.g., 
	Regarding Claim 11, the combination of Peng and Roosendaal would have rendered obvious wherein the array substrate is implemented in a display device (where both Peng and Roosendaal teach the structure with respect to a display device).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.